DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 

Status of Claims
Claims 1-6, 8-20, and 22-25 are pending in this application.
Cancellation of claim 21 is acknowledged.
Addition of new claims 22-25 is acknowledged.
Claims 13-16 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 11 November 2019.

Claims 1-6, 8-12, 17-19, and 22-25 are examined.


Withdrawn Rejections
The rejection of claims 1, 4-6, 9, 11, 12, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of CN ‘135 is withdrawn in view of Applicant’s amendment filed 16 December 2021.

The rejection of claims 1-6, 9, 11, 12, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of CN ‘135 and further in view of Gallaher is withdrawn in view of Applicant’s amendment filed 16 December 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 17-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended, recites, “wherein the energy content of the composition is below 50 kJ/100g”.  Similarly, newly added claim 22 recites, “wherein the energy content of the composition is below 25 kJ/100g”.  
Thus, the claims are now defined by its physical property of its energy content.  However, it is not clear which combinations of components, in which amounts and/or ratios, result in compositions which possess this property, because the boundaries imposed by the functional language are insufficiently defined, and thus the metes and bounds of the claims remain unclear.
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of compositions having a certain energy content, but only generally defining wo of the components present (beads and beverage), leaving it to others to explore the unknown contours of the claimed genus.  Additionally, since the claim set also comprises additional additive(s) which may be included in the composition, it is not clear which combinations of these additive(s), in which amounts and/or ratios relative to the beads and/or beverage, may also be present in order to arrive the claimed energy Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function.
To overcome this rejection, the Examiner suggests Applicant amend independent claim 1 to recite the particular structure that accomplishes the function (e.g., by incorporating claims 10 and 19 into independent claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1-6, 8-12, 17, 18, and 21 under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of CN ‘135 and Gallagher and further in view of CN ‘135 and Satoh is modified as follows, as necessitated by Applicant’s amendment filed 16 December 2021:
Claims 1-6, 8-12, 17, 18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand (US Patent 8,227,014, cited by Applicant in IDS filed 02 February 2021) in view of Gallaher et al. (“Gallaher”, US 2003/0124170, previously cited), CN 103891935 (“CN ‘135”, English abstract cited by Applicant in IDS filed 20 December 2017; machine translation included with this Office action) and Satoh et al. (“Satoh”, US Patent 5, 264,421, previously cited).
Regarding claim 1, Bouquerand teaches a particulate composition in the form of a large spherical glassy bead having a cross-sectional diameter greater than 5 mm (e.g., abstract), preferably between 5 mm and 15 mm (e.g., col. 3, lines 13-16).  This range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  Applications include use in consumer products, such as a foodstuff or beverage (e.g., col. 1, lines 20-25; col. 3, lines 3-4; claim 4).  While Bouquerand does not explicitly state the beads are “chewable”, it is noted that the beads may be used in products which are to be chewed (e.g., chewing gum), and thus the skilled artisan would reasonably expect the beads may be chewed.  The beads comprises an encapsulating carrier composition essentially made of fibrous materials, more particularly dietary fibres including water-soluble polysaccharides (e.g., 
Regarding the amount of beads in the composition, Bouquerand does not specifically teach an amount of beads in the beverage composition.  However, Bouquerand does exemplify amounts of beads in other compositions of approximately 1% by weight (e.g., see Examples), and generally teaches amounts from a few ppm to 5-10% in consumer products, and thus the skilled artisan would reasonably expect the beverage composition may also be formulated with similar amounts of beads, with a reasonable expectation of success.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom."  See MPEP 2144.01.
Bouquerand differs from the claimed invention in that Bouquerand does not specifically teach a) the dietary fibers are cellulose fibers, such as non-fermentable fibers such as hydroxypropyl methylcellulose (instant claims 2, 3, and 10); b) the beverage may be one listed in the claims, such as green tea (instant claims 5, 6, and 23); c) the active (e.g., flavor material) may be a plant such as licorice (Glycyrrhiza glabra; claims 8 and 17) or a plant active such as glycyrrhizin (claim 10); or d) the 
Gallaher is in the field of viscous polysaccharides to reduce the percentage of body fat and the level of leptin in mammals (e.g., paragraph [0001]), and teaches suitable polysaccharides include water-soluble polysaccharides such as glucans, gums, and cellulose derivatives (e.g., paragraphs [0008]-[0014]); preferred are beta-glucan and hydroxypropyl methyl cellulose (e.g., paragraph [0015]).  The polysaccharides may be mixed into foodstuffs and beverages, such as flavored drinks (e.g., paragraph [0058]).
CN ‘135 teaches a health preserving beverage comprising green tea and liquorice, wherein the produced tea has the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver (abstract).
CN ‘135 further teaches liquorice, when in green tea, provides the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver.  Additionally, Satoh teaches the main component of liquorice, glycyrrhizin, is 150 times sweeter than sucrose, is widely used as a sweetener, and also is known to have pharmacological effects such as an antiulceration effect, and a protection effect against hepatopathy (e.g., col. 1, lines 10-20).  
Satoh teaches the main component of liquorice, glycyrrhizin, is 150 times sweeter than sucrose, is widely used as a sweetener, and also is known to have pharmacological effects such as an antiulceration effect, and a protection effect against hepatopathy (e.g., col. 1, lines 10-20).  

Additionally, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select a tea of green tea and liquorice as the medium of the composition of Bouquerand; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the produced tea has the benefits of clearing heat, resolving phlegm, reducing weight, slimming, improving eyesight and calming the liver, as taught by CN ‘135, and Bouquerand teaches its beads may be in a beverage.
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select liquorice and/or its main component glycyrrhizin as the active in the beads of Bouquerand, thus arriving at the claimed invention, since doing so provides the benefits of sweetness, antiulceration effect, and a protection effect against hepatopathy, as taught by Satoh, as well as additional health benefits when present with green tea, as already taught by CN ‘135.
Regarding the energy content of the beads (claims 1, 4), it is noted that, since the composition of the prior art comprises the same cellulose fibers (hydroxypropyl methylcellulose) as those instantly disclosed for non-fermentable cellulose fibers (e.g., 
Regarding the energy content of the composition (claims 1, 22), it is noted that, since the beverage of CN ‘135 (green tea) is the same as that instantly claimed (e.g., see instant claims 6, 23), and the active of CN ‘135 (licorice, glycyrrhiza glabra) is the same as that instantly claimed (e.g., see instant claim 10), the skilled artisan would reasonably expect the composition of the prior art to have an energy content within the range instantly claimed, absent a clear teaching otherwise.
Regarding claims 9 and 18, Bouquerand teaches flavor material as additives in its beads (e.g., abstract; col. 5, lines 43-60).
Regarding claims 11 and 25, Bouquerand teaches the beads are preferably spherical (i.e., round; e.g., col. 3, lines 15-16).  Bouquerand also teaches the beads can be subjected to a coating, such as a wax (e.g., col. 7, lines 33-36) and thus may be water-repellant.
Regarding claim 12, Bouquerand teaches the beads are essentially made of fibrous materials, which are both sugarless and non-cariogenic (e.g., abstract).
Regarding claim 24, it is noted that the limitation, “wherein the beads are produced by compressing the components”, is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Since Bouquerand teaches its particulate compositions may be formed by extrusion under pressure (e.g., Examples 1-3), the skilled artisan would reasonably expect the implied structure of the claimed invention (i.e., wherein the components are brought together by compression) would be 

The rejection of claims 1, 4-6, 9, 11, 12, 18, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of CN ‘135 further in view of Gardiner is modified as follows, as necessitated by Applicant’s amendment filed 16 December 2021:
Claims 1-6, 8-12, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand in view of Gallaher, CN ‘135, and Satoh as applied to claims 1-6, 8-12, 17, 18, and 22-25 above, and further in view of Gardiner et al. (“Gardiner”, US 2006/0210650, previously cited).
The inventions of Bouquerand, Gallaher, CN ‘135, and Gardiner is delineated above (see paragraph 8, above).  Bouquerand further teaches additives include vitamins and nutraceuticals (e.g., col. 6, lines 10-17; claim 7).
Specifically regarding claim 19 (and more generally regarding the remaining claims). Bouquerand does not specifically teach the presence of a mineral such as chromium polynicotinate.
Gardiner teaches chromium plays a role in the metabolism of glucose, and is necessary for energy production, and also assists in the production of insulin.  It helps to stabilize blood sugar levels and can be beneficial both for people with hypoglycemia and diabetes.  It is also important to the synthesis of cholesterol, fats, and proteins.  Chromium polynicotinate may be more effective than other types of chromium, as it provides a biologically active form of chromium, which is more absorbable in the body (e.g., paragraphs [0026] and [0027]).  Thus, it would have been obvious to a person .


Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.  
Applicant first argues the composition of claim 1 is nonobvious in view of Bouquerand, because Applicant alleges the energy content of the beads and composition of Bouquerand would be much higher than the energy contents instantly claimed (Applicant’s Remarks filed 16 December 2021, pages7-9).  This argument is not persuasive because the rejection of independent claim 1, as amended, is not based on Bouquerand alone, but rather Bouquerand in view of Gallaher, CN ‘135, and Satoh.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Bouquerand does not limit its beads to “at least 50% dextrin” as alleged by Applicant, but rather only generally states its beads are formed from water-soluble polysaccharides.  Since water-soluble polysaccharides such as cellulose derivatives, including hydroxypropyl methylcellulose, are already known to be suitable in foodstuffs 
Applicant also argues a “specific choice” of water-soluble fibers is required in Bouquerand, and alleges, “it is precisely the combination of dextrin, for example, with the other polysaccharide, which can be selected from mannan, xanthan and various gums, which realizes the effect and advantages.”  This argument is not persuasive because Bouquerand does not limit the choice of water-soluble polysaccharides to specific species of polysaccharides, as alleged by Applicant; rather, col. 4, lines 31-35 (cited by Applicant) of Bouquerand refers to water-soluble polysaccharides having “a specific combination defined by means of average molecular weight and degrees of polymerization”, and thus does not limit its polysaccharides to only those cited by Applicant.
In response to Applicant’s argument that “the skilled person had no incentive to consider a matrix from polymers, which are not digestible at all, such as cellulose derivatives”, it is noted that Bouquerand specifically defines its fibrous polysaccharides as those which cannot be digested or hydrolysed by the endogenous secretions of the human digestive tract.  Therefore, contrary to Applicant’s assertions, the fibrous polysaccharides of Bouquerand includes those which cannot be digested, which would include cellulose derivatives.
.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s arguments that it is very unusual to combine a beverage with a very low energy content, with chewable beads, and thus the skilled would refrain from providing such a product from “common sense considerations”, it is noted that whether or not a product is usual or unusual is not a proper test for deciding if a product would have been obvious.  Rather, since the addition of chewable beads is to 
Applicant then argues that, if a skilled person were to consider adding beads to a beverage for drinking, it would only be a “relatively thick and viscous” beverage, “simply for protecting the consumer from swallowing and choking”.  This argument is not persuasive because nowhere does Bouquerand limit its beverages to only “relatively thick and viscous” beverages, nor does Bouquerand discuss any choking hazards related to its beads, and thus Applicant’s arguments are construed as arguments of counsel.  "The arguments of counsel cannot take the place of evidence in the record." See MPEP 2145.
In response to Applicant’s arguments regarding CN ‘135, it is noted that, contrary to Applicant’s assertions, the product of CN ‘135 is a beverage (e.g., see title, “A kind of manufacturing process of health-preserving tea”) wherein the product of green tea and licorice is designed to be brewed into a beverage (e.g., see translation at paragraphs [0021] and [0023]), and thus is correctly interpreted to mean a beverage.
In response to Applicant’s additional arguments regarding CN ‘135 and Gallaher, it is noted that the teachings of Gallaher are relied upon to demonstrate the suitability of its water-soluble polysaccharides, including cellulose derivatives such as hydroxypropyl methylcellulose, to reduce the percentage body fat and the level of leptin in mammals.  
Therefore, it is the Examiner’s position that the claims are rendered obvious.



Conclusion
No claims are allowed at this time.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611